DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Line 24 on page 15: Replace “…at a state…” with “…for a state…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0151725 (Clarke et al., hence Clarke) in light of US Pub.  2013/0253754 (Ferguson et al., hence Ferguson) and in light of US Pub. 2017/0221366 (An et al., hence An).
As for claim 1, Clarke teaches a vehicle control device (Fig. 1) comprising:
an external environment recognition unit configured to recognize, [an] existence of a traffic signal device in a direction of progress of a host vehicle, and recognize a traffic signal displayed by the traffic signal device on a basis of information acquired by an external environment sensor or a communication unit; (Fig. 5: "At step 560, processing unit 110 may scan the set of images and identify objects appearing at locations in the images likely to contain traffic lights…."[0164]  (map database for system mentioned in [0103])
a distance detection unit configured to detect a distance between the host vehicle and the traffic signal device ("a primary vehicle may include a body; at least one image capture device configured to acquire a plurality of images of an area in a vicinity of the primary vehicle; a data interface; and at least one processing device. The at least one processing device may be configured to: receive the plurality of images via the data interface; identify a target object within the plurality of images; monitor, via the plurality of images, a motion of the target object and a distance between the primary vehicle and the target object;"[0026] (underlining added));
an operation determination unit configured to determine an operation of the host vehicle on a basis of a recognition result of the external environment recognition unit and a detection result of the distance detection unit ("…and cause a response in the primary vehicle based on a comparison of the intercept time to a plurality of predetermined intercept thresholds."[0026]);
and a vehicle control unit configured to control the host vehicle on a basis of the operation determined by the operation determination unit, wherein: (Fig. 2F; system 100 (see explanation in [0129]) 
in a case that the external environment recognition unit recognizes the traffic signal indicating a stop instruction at a point in time when the distance detection unit has detected that the distance is less than or equal to a first distance, the operation determination unit performs a deceleration control at a first rate of deceleration at a point in time when the distance detection unit has detected that the distance is less than or equal to a second distance which is shorter than the first distance ("In segment 1, system 100 may prepare for a possible braking scenario. For example, in this zone, system 100 may receive information (e.g., map data and/or image data) about an upcoming intersection (e.g., an intersection with traffic lights)." [0366] (at the point the system receives information about "an upcoming intersection" is the first distance.) Also see the obvious deceleration in Fig. 32B (graph curved downwards between 25 and 30 sec.) at the transition point between segment one and segment two at a point which comes after in time than the beginning of the graph, hence at a distance automatically closer to the stop light.)
Clarke does not specifically mention the traffic lights being included in any map information. (Clarke states: “Map database 160 may include any type of database for storing map data useful to system 100. In some embodiments, map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc.” [0098] but does not specifically mention traffic lights.)  However, An teaches an external environment recognition unit configured to recognize, on a basis of map information, an existence of a traffic signal device in a direction of progress of a host vehicle (see Fig. 6 and [0011]).

Clarke does not discuss the case where the autonomous vehicle is unable to recognize the traffic signal.  However, Ferguson teaches and in a case that the external environment recognition unit does not recognize the traffic signal at the point in time when the distance detection unit has detected that the distance is less than or equal to the first distance, the operation determination unit performs the deceleration control at a second rate of deceleration, which is smaller than the first rate of deceleration, at the point in time when the distance detection unit has detected that the distance is less than or equal to the first distance.  (Fig 3b shows that a traffic light with an unknown condition is to be treated like a yellow light, rather than a red light. Also see [0038].  Instructions for a red light are to "Brake", while for a yellow light they are to "decelerate".  "Decelerate" corresponds to a smaller rate of deceleration than that for "braking" because the absolute necessity of stopping is lower. The “first distance” corresponds to the distance at which the autonomous vehicle starts looking for a traffic light, while the “second distance” is the point at which the system decides the traffic light status, although expected, is “unknown” (with the reaction as given in the table in Fig. 3b.) See Figure 4 for process. ) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have joined the traffic signal reaction elements of Clarke (the case where the status of the traffic light is known) together with the traffic signal reaction elements (where the status of the traffic light is unknown) of Ferguson.  The motivation would be to cover all possible cases when approaching a traffic light.
As for claim 2, Clarke also teaches the operation determination unit performs the deceleration control at a third rate of deceleration which is greater than or equal to the first rate of deceleration, at a point in time when the distance detection unit has detected that the distance is less than or equal to a third distance while the deceleration control at the second rate of deceleration is being executed; and the third distance is a distance allowing the host vehicle to stop at a position of the traffic signal device in a case that the deceleration control at the third rate of deceleration is initiated. (Figure 32B. This case would be when the vehicle was slowing at the second rate of deceleration because the light was ambiguous, then was suddenly confronted with the need to in fact stop.  The third deceleration would necessarily need to be greater than the first deceleration in order to "catch up" on braking and reach a velocity of zero at the same point on the road.)
As for claim 3, Clarke also teaches wherein the operation determination unit performs the deceleration control at a fourth rate of deceleration which is greater than the second rate of deceleration and less than or equal to the first rate of deceleration, in a case that the external environment recognition unit recognizes the traffic signal indicating the stop instruction while the deceleration control at the second rate of deceleration is being executed. 
As for claim 4, Clarke teaches changes in deceleration in a braking profile [0365] but does not specifically discuss the case of an ambiguous light turning green. However, Ferguson teaches wherein the operation determination unit cancels the deceleration control in a case that, while the deceleration control is being executed, the external environment recognition unit recognizes the traffic signal indicating permission to travel forward.  (information needed in helping identify the traffic signal may change the closer the vehicle gets to the putative traffic signal.  See [0039] Also, if the colors of the light are being determined optically, the closer one gets to the traffic signal the more readily they will be distinguished. [0038] See Fig. 3b. for behavior of vehicle at different light conditions.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have joined the traffic signal reaction elements of Clarke (the case where the status of the traffic light is known) together with the traffic signal reaction elements (where the status of the traffic light is unknown) of Ferguson.  The motivation would be to cover all possible cases when approaching a traffic light.
As for claim 5, Clarke also teaches wherein the first distance is set in accordance with a value of the third rate of deceleration.  This again is simply due to mathematics, since (d= 1/2 a t^2.)  Considering the third rate of deceleration is greater than the first rate of acceleration, setting the first distance based on the 3rd rate of deceleration is equivalent to having the autonomous vehicle make an emergency stop (it may be less comfortable for the riders), but it is possible.
As for claim 6, Ferguson also teaches wherein the first distance is a limit distance allowing the external environment sensor or the communication unit to acquire information of the traffic signal.  (Fig. 3B: Note that the vehicle starts to slow down (a.k.a., is at or less than the first distance) if it is in an area where a traffic signal is expected except in the case where it has already received information from the traffic signal that a green signal is available. (And even this may vanish, see "Similarly, confidence in an observed bright green object may be downgraded over time, and default to an assumption that the 
As for claim 7, Clarke also teaches wherein the first distance is a distance determined on a basis of a distance allowing the host vehicle to stop at the first rate of deceleration.  This again is simply due to mathematics, since (d= 1/2 a t^2.)  Considering the first rate of deceleration is smaller than the third rate of acceleration, setting the first distance based on the first rate of deceleration is equivalent to having the autonomous vehicle make a gentler stop than carried out in claim 5.
As for claim 9, wherein the operation determination unit cancels the deceleration control at the second rate of deceleration in a case that a predetermined operation is performed by a vehicle occupant while the deceleration control at the second rate of deceleration is being executed, this is known in the art. Cutting off an automatic driving mode and returning to a manual drive when the driver makes a certain movement (such as pressing the brake or pushing a lever) is known in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke, in light of An, in light of Ferguson, and further in light of US Pub. 2018/0253968. (Yalla)
As for claim 10, Clarke teaches a vehicle control device (Fig. 1) comprising
an external environment recognition unit configured to recognize, [an] existence of a traffic signal device in a direction of progress of a host vehicle, and recognize a traffic signal displayed by the traffic signal device on a basis of information acquired by an external environment sensor or a communication unit; (Fig. 5: "At step 560, processing unit 110 may scan the set of images and identify objects appearing at locations in the images likely to contain traffic lights…."[0164]  (map database for system mentioned in [0103])
a distance detection unit configured to detect a distance between the host vehicle and the traffic signal device ("a primary vehicle may include a body; at least one image capture device object and a distance between the primary vehicle and the target object;"[0026] (underlining added));
an operation determination unit configured to determine an operation of the host vehicle on a basis of a recognition result of the external environment recognition unit and a detection result of the distance detection unit ("…and cause a response in the primary vehicle based on a comparison of the intercept time to a plurality of predetermined intercept thresholds."[0026]);
Clarke does not specifically mention the traffic lights being included in any map information. (Clarke states: “Map database 160 may include any type of database for storing map data useful to system 100. In some embodiments, map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc.” [0098] but does not specifically mention traffic lights.)  However, An teaches an external environment recognition unit configured to recognize, on a basis of map information, an existence of a traffic signal device in a direction of progress of a host vehicle (see Fig. 6 and [0011]).
It would have been obvious to one of ordinary skill in the art at the time of the application to have included, as per the teaching of An, traffic lights as one of the useful items for which locations were stored in the database and used by the vehicle system of Clarke.  The motivation would be to provide preliminary information as to where an autonomous vehicle might encounter a traffic signal during the course of driving.
Clarke does not discuss the case where the autonomous vehicle is unable to recognize the traffic signal.  However, Ferguson teaches in a case that the external environment recognition unit does not recognize the traffic signal (Fig. 4 shows the process; Fig. 3b. shows the reactions. It is assumed that at some point the light status is deciphered.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have joined the traffic signal reaction elements of Clarke (the case where the status of the traffic light is known) together with the traffic signal reaction elements (where the status of the traffic light is unknown) of Ferguson.  The motivation would be to cover all possible cases when approaching a traffic light.
Neither Clarke nor Ferguson discuss warning the driver if the traffic light remains undecipherable.  However, Yalla teaches a notification control unit configured to perform a notification control on a basis of the operation determined by the operation determination unit, wherein the operation determination unit causes the notification control unit to issue a warning, in a case that the external environment recognition unit does not recognize the traffic signal at a point in time when the distance detection unit has detected a predetermined distance. (Figure 4. In Yalla, the traffic lights may be shining red/yellow/green, but the light cycle is broken and unable to proceed. The external environment recognition unit would be unable to “recognize the traffic signal” if it is depending on the cycle to predict what the color of the light will be at particular distance. See Ferguson [0038]. Operation determination unit: "At 325, the system can take action in response to detecting a failure of the traffic light to transition."[0018]; notification control unit: "The notification can be audio, visual, haptic, or any type of suitable notification (or a combination thereof)."[0018]) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have included, in the vehicle system of Clarke, as modified by the system of Furguson, the warning system of Yalla.  The motivation would be to cover all cases, even when an absolute failure of being able to transit a traffic light has occurred.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661